Title: To Thomas Jefferson from Abbé André, 7 October 1786
From: André, Abbé
To: Jefferson, Thomas



Sir
paris 7. 8br. 1786.

You have been so good as to favour me with your Recommandation. I Hope I shall be happy enough to not disgrace it; and to deserve it, I will make my utmost Endeavours. I have no other way to return you my dutiful thanks but to attend the most as possible the young Gentlemen you will send to my boarding. Mr. Barett and Mr. St. John de Crevecour Called upon me yesterday for their sons; I hope I may be Entrusted with them; I desire this favour very Earnestly, in order to be able of answering to the Character Mr. Smith invested in me, when he recommended me to your Excellency. I beg his leave I may wait on you, and present my thanks and respects with which I am Sir of your Excellency the most obedient and Dutiful Servant

L’abbé André

